DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (U.S. Pub. 2018/0029393)
Regarding claim 1, a recording device, comprising: a recording unit that is configured to perform recording on a medium (Abstract)
A discharge roller (9) that is configured to discharge the medium on which recording was performed by the recording unit (Figure 1; Paragraph 0017)
A medium receiving tray (16) that is configured to receive the medium discharged by the discharge roller and switch between a first state and a second state in which the medium receiving tray is displaced in a discharge direction of the medium with respect to the first state (Figures 1, 6a-6c; Paragraphs 0018, 0024)
A motor (12) that serves as a power source of the discharge roller and the medium receiving tray (Paragraph 0024)
A power transmission unit (18) that is configured to switch between a power transmission state (connected state) in which power of the motor is transmitted from the motor to the medium receiving tray, and a power non-transmission state (disconnected state) in which the power of the motor is not transmitted from the motor to the medium receiving tray (Paragraphs 0018, 0024)
A restriction unit (183a) that is configured to switch between a restriction state in which the restriction unit restricts displacement of the medium receiving tray when the power transmission unit is in the power non-transmission state, and a non-restriction state in which the restriction unit does not restrict the displacement of the medium receiving tray when the power transmission unit is in the power transmission state (transmission of the ejection tray 16 is dependent on the position of arm portion 183a; Paragraph 0027)

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter of claims 2-11 is the inclusion of the limitation of the power transmission unit includes a first power transmission path that is coupled to the motor, and a second power transmission path that is provided at a downstream of the first power transmission path in a transmission direction of power from the motor to the medium receiving tray; the restriction unit includes an movable member that is configured to be displaced into contact position in which the movable member is in contact with a rotating body that is provided on the second power transmission path, and a separation position in which the movable member is separated from the rotating body.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	October 26, 2022